COURT    OF
                                                                                                                   APPEAL;
                                                                                                             DIVISION .11
                                                                                                     20Ill DEC 16
                                                                                                                    4t1 8: 3E
IN THE COURT OF APPEALS OF THE STATE OF WAS                                                                           NG TON

                                                  DIVISION II

     THE STATE OF WASHINGTON,                                         No. 45912 -4 -II


                           Respondent,


               v.                                                     UNPUBLISHED OPINION


     R.H.,


                           Appellant.




               MAxA, J. —         RH1 appeals his juvenile court conviction for third degree possession

     of stolen      property.     RH argues that the State failed to present sufficient evidence that he


     knew the property was stolen and that he possessed the property knowing it was stolen.

     We disagree, and affirm.


                                                        FACTS


               Four fishing poles were stolen from Kitty Harding' s front porch in the early

     morning        of   July   31, 2013.   Harding later identified two of the fishing poles scattered

     throughout the         neighborhood    in broken   pieces. '   The other two fishing poles were never

     recovered.




               The State charged RH with third degree possession of stolen property. At the fact

     finding adjudication hearing in juvenile court, Harding and three other witnesses placed




     1 RH and several other witnesses are minors. We refer to them by their initials in order to
     protect   their privacy.
45912 -4 -II




RH    at   the   scene   of   the   crime.    One of the witnesses testified that RH took one of the


fishing poles and another witness testified that RH handled the stolen fishing poles.

           Harding testified that before the fishing poles were stolen, she observed RH and

three   other    juveniles in her front        yard at    approximately 1: 30 AM           on   July   31.   She asked


them multiple times to leave her yard.


           CS testified that he was with RH on the night at issue, and that RH took one of the


fishing    poles.    He also testified that he saw RH with the fishing poles and saw RH throw

one of them.


           CR testified that he was with RH and the group of juveniles on the night of July

30   and   the morning        of    July 31. CR testified that the whole group was present when the

fishing poles were stolen, and that he saw RH handle at least one of the fishing poles. CR

testified that he ( CR) knew the poles were stolen.


           FV testified that he was with the group, including RH, when the fishing poles

were stolen. FV testified that RH did not encourage anyone to take the fishing poles and

that RH      was "   kind     of scared,   like he   wanted     to leave."    Verbatim Report of Proceedings


at52.




           After the hearing, the juvenile court found RH guilty of third degree possession of

stolen     property.     The juvenile        court entered written      findings      of   fact stating that ( 1) RH


                                                          juveniles                   Harding' s                       2)
was     on   Harding' s        property    with   other                 without                        permission, (




Harding' s fishing       poles were stolen, (        3) CS saw RH with the fishing poles after they left

Harding' s       property, ( 4) RH did         not own     the    fishing    poles,   and (   5) RH knew that the


fishing poles had been stolen but retained them despite his knowledge. RH appeals.




                                                            2
45912 -4 -II



                                                          ANALYSIS


          RH argues that there was insufficient evidence to support his conviction for third

degree    possession of stolen         property.          Specifically, RH contends that the juvenile court' s

finding that RH knew the fishing poles were stolen is not supported by substantial

evidence. We disagree.


          The test for determining the sufficiency of the evidence is whether, after viewing

the evidence and all reasonable inferences from it in the light most favorable to the State,

a rational trier of fact could find each element of the crime proved beyond a reasonable

doubt. State     v.   Rose, 175 Wn. 2d 10, 14, 282 P. 3d 1087 ( 2012).                     A claim of insufficiency

admits the truth of the State' s evidence and all inferences that reasonably can be drawn

therefrom.      Rose, 175 Wn.2d              at   14.     Credibility determinations are made by the trier of

fact   and not subject      to   review.          State    v.   Miller, 179 Wn.     App.   91, 105, 316 P. 3d 1143


 2014).    Circumstantial and direct evidence are equally reliable. Miller, 179 Wn. App. at

105.


          In reviewing a juvenile court adjudication, we must decide whether substantial

evidence supports the trial court' s findings of fact and, in turn, whether the findings

support the conclusions of law. State v. B.J.S., 140 Wn. App. 91, 97, 169 P. 3d 34 ( 2007).
Unchallenged findings            of   fact   are verities on appeal.           State v. Lohr, 164 Wn. App. 414,

418, 263 P. 3d 1287 ( 2011).


          To convict RH of third degree possession of stolen property, the State had to

prove    that ( 1)    RH   possessed stolen             property      worth   less than $ 750, (   2) knowing it was

stolen.    RCW 9A. 56. 140, . 170.                RH challenges only the juvenile court' s finding that he

knew the       fishing   poles were stolen when                  he handled them.      However, both CR and FV




                                                                  3
45912 -4 -II




testified that RH was with the group when someone from the group stole Harding' s

fishing     poles.   CS testified that RH himself took       one of   the   fishing   poles.   This testimony

provides substantial evidence that RH knew the fishing poles were stolen.

            The juvenile   court' s   findings in turn          the legal conclusion that RH is guilty

of third degree possession of stolen property. The juvenile court' s unchallenged findings

of   fact   established   that the    fishing   poles were stolen and   that RH       possessed   them.   And,


as noted above, the juvenile court' s finding that RH knew the fishing poles were stolen is

supported      by    substantial     evidence.     Therefore, the juvenile court' s findings of fact


establish all the essential elements of third degree possession of stolen property.

            The State presented sufficient evidence to support RH.'s conviction for third


degree possession of stolen property. Accordingly, we affirm.

            A majority of the panel having determined that this opinion will not be printed in

the Washington Appellate Reports but will be filed for public record in accordance with

RCW 2. 06. 040, it is so ordered.




We concur:




                                                         4